DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 04/26/2022.  Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,376,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘709 patent anticipates claims 1-2 and 7-20 of the instant application.
	Regarding claims 1-2 and 7-20, the ‘709 anticipates the instant application because the ‘709 is a species or sub-genus covered by the generic claims 1-2 and 7-20 of the instant application. In the instant case, claims 1 and 8 of the ‘709 anticipates claim 1 of the instant application, claim 8 of ‘709 anticipates claims 7-10, 14-16, and 20 of the instant application, and claims 3-4, 6-7, and 10-11 of ‘709 anticipates claims 11-13 and 17-19 of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Linford et al (US Patent No. 8,846,161) in view of Umemoto et al (US PGPUB No. 2014/0213158), hereinafter referred as Linford and Umemoto, respectively.
	Regarding claim 1, Linford discloses a component (col 4, lines 4-15, 20) comprising: 
	a body (col 4, lines 4-15, 22) having a surface (col 4, lines 4-15, 24); and 
	a hydrophobic layer (col 4, lines 4-15, 26) disposed on the surface (24) of the body (22), the hydrophobic layer (26) is formed from a monomer (col 4, lines 4-15, 30 is a second silane), wherein the monomer is selected from the group consisting of octadecyldimethylchlorosilane and octyldimethylchlorosilane (col 7, lines 8-38, the second silane is formed of either octadecyldimethylchlorosilane or octyldimethylchlorosilane as stated in lines 37-38) and is contemplated to be used on any device whey a hydrophobic surface is applicable (col 2, lines 45-46).
	Linford does not explicitly disclose the component being used for a chemical mechanical polishing (CMP) tool and the body having a surface that will be exposed to a polishing fluid when the CMP tool is polishing a substrate.
	Umemoto teaches in figure 3, a component (50, 40, 10, or 3) for a chemical mechanical polishing (CMP) tool (fig 3 showing a CMP tool), the component comprising: 
	a body (50, 40, 10, or 3 all have a body) having a surface (50, 40, 10, or 3 all have a surface) that will be exposed to a polishing fluid when the CMP tool is polishing a substrate (50, 40, 10, or 3 surfaces are all exposed to the polishing fluid slurry during CMP operation); and 
	a hydrophobic layer (page 4, par [0056], the outer surface of 50a is coated in a water repellant layer) disposed on a surface (50a) of at least one of the bodies (50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linford with the teachings of Umemoto to incorporate the hydrophobic layer to be used on all of the surfaces of the components in a CMP tool that are exposed to a polishing fluid because the second silane of the hydrophobic layer enables the surface where it is applied to have hydrophobic qualities which prevents water from entering interior portions of the device to maintain its proper functionality (Linford, col 1, lines 25-27 and col 2, lines 1-8).
	Regarding claim 2, Linford as modified discloses the elements of the claimed invention as stated above in claim 1, and further discloses the hydrophobic layer has a consistent thickness (Linford, col 2, lines 52-55, the layer is a consistent thickness), but does not explicitly disclose the hydrophobic layer has a thickness between 400 nm and 1600 nm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linford to incorporate the thickness of the hydrophobic  to be between 400 nm and 1600 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical range since the use of the term “may range” implies that it also may not within that range. Moreover, it appears that Linford as modified would perform equally well with the thickness of the hydrophobic layer being a consistent thickness. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the hydrophobic layer of Linford to be within 400 nm to 1600 nm because the thickness of the hydrophobic layer does not appear to provide any unexpected results.
	Regarding claim 3, Linford as modified further discloses the component of claim 1, wherein the component (50, 40, 10, or 3) is a component for delivering a fluid in a CMP tool (50, 40, or 10 all deliver fluid in the CMP tool), the component for delivering a fluid in a CMP tool comprising: an elongated member (50, 40, or 10 are all elongated), wherein the elongated member further comprises: a first end (50, 40, or 10 all have a first end); a second end (50, 40, or 10 all have a second end); and an elongated upper surface extending between the first end and the second end (50, 40, or 10 all have an elongated upper surface between the two ends).
	Linford as modified does not explicitly disclose the hydrophobic layer being disposed on the elongated upper surface of the elongated member.
	Umemoto further teaches a hydrophobic layer is disposed on an exterior surface of the elongated body (page 4, par [0056], the hydrophobic layer is on the exterior surface of 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Linford with the teachings of Umemoto to incorporate the hydrophobic surface to coat the outer-surfaces of the component(s) because this allows the polishing liquid to flow in in a streaky manner which assures that the liquid is prevented from falling onto the polishing surface for the polishing pad an contaminating the polishing surface (page 5, par [0064], summarized).
	Regarding claim 4, Linford as modified further discloses the component of claim 3, wherein the elongated member is a fluid delivery arm (10).
	Regarding claim 5, Linford as modified further discloses the component of claim 3, wherein the elongated member is a pad conditioning arm (40).
	Regarding claim 6, Linford as modified further discloses the component of claim 3, wherein the elongated member is an arm cover (50).
	Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linford et al (US Patent No. 8,846,161) in view of Kim et al (US PGPUB No. 2014/0235144), hereinafter referred as Linford and Kim, respectively.
	Regarding claims 7 and 9, Linford discloses a component (col 4, lines 4-15, 20) comprising: 
	a body (col 4, lines 4-15, 22) having a surface (col 4, lines 4-15, 24); and 
	a hydrophobic layer (col 4, lines 4-15, 26) disposed on the surface (24) of the body (22), the hydrophobic layer (26) is formed from a monomer (col 4, lines 4-15, 30 is a second silane), wherein the monomer is selected from the group consisting of octadecyldimethylchlorosilane and octyldimethylchlorosilane (col 7, lines 8-38, the second silane is formed of either octadecyldimethylchlorosilane or octyldimethylchlorosilane as stated in lines 37-38) and is contemplated to be used on any device whey a hydrophobic surface is applicable (col 2, lines 45-46).
	Linford does not explicitly disclose the component being used for a chemical mechanical polishing (CMP) tool and the body being a ring shaped body having a surface that will be exposed to a polishing fluid when the CMP tool is polishing a substrate and the ring shaped body having an inner surface having a hydrophobic layer.
	Kim teaches in figure 1, a component (200) for a chemical mechanical polishing (CMP) tool (fig 1 showing a CMP tool 10), the component comprising: 
	a ring shaped body (fig 3A, 230b) having a surface (fig 3A, 230b has a surface) that will be exposed to a polishing fluid when the CMP tool is polishing a substrate (page 3, par [0054]); and 
	wherein the ring shaped body surface (230b) is an inner surface (230b part of the membrane and is facing the polishing pad and is interior to the carrier head), the inner surface (230b) having a hydrophobic layer (page 3, par [0056], 230b is a hydrophobic surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linford with the teachings of Kim to incorporate the hydrophobic layer to be used on the ring shaped body component in a CMP tool that is exposed to a polishing fluid because the second silane of the hydrophobic layer enables the surface where it is applied to have hydrophobic qualities which prevents water from entering interior portions of the device to maintain its proper functionality (Linford, col 1, lines 25-27 and col 2, lines 1-8).
	Regarding claims 8 and 15, Linford discloses a component (col 4, lines 4-15, 20) comprising: 
	a body (col 4, lines 4-15, 22) having a surface (col 4, lines 4-15, 24); and 
	a hydrophobic layer (col 4, lines 4-15, 26) disposed on the surface (24) of the body (22), the hydrophobic layer (26) is formed from a monomer (col 4, lines 4-15, 30 is a second silane), wherein the monomer is selected from the group consisting of octadecyldimethylchlorosilane and octyldimethylchlorosilane (col 7, lines 8-38, the second silane is formed of either octadecyldimethylchlorosilane or octyldimethylchlorosilane as stated in lines 37-38) and is contemplated to be used on any device whey a hydrophobic surface is applicable (col 2, lines 45-46).
	Linford does not explicitly disclose the component being used for a chemical mechanical polishing (CMP) tool and the body being a disk shaped body having a surface that will be exposed to a polishing fluid when the CMP tool is polishing a substrate and the disk shaped body having an surface having a hydrophobic layer.
	Kim teaches in figure 1, a component (200) for a chemical mechanical polishing (CMP) tool (fig 1 showing a CMP tool 10), the component comprising: 
	a disk shaped body (fig 3A, 230) having a surface (fig 3A, 230 has a surface) that will be exposed to a polishing fluid when the CMP tool is polishing a substrate (page 3, par [0054]); and 
	and a hydrophobic layer deposited on the disk shaped body (page 3, par [0056], 230b is a hydrophobic surface and is deposited on 230).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linford with the teachings of Kim to incorporate the hydrophobic layer to be used on the disk shaped body component in a CMP tool that is exposed to a polishing fluid because the second silane of the hydrophobic layer enables the surface where it is applied to have hydrophobic qualities which prevents water from entering interior portions of the device to maintain its proper functionality (Linford, col 1, lines 25-27 and col 2, lines 1-8).
	Regarding claims 10 and 16, Linford as modified discloses the elements of the claimed invention as stated above in claims 9 and 15, respectively, but does not explicitly disclose the hydrophobic layer contact angle is 140°.
	Kim further teaches the contact layer being greater than 90 degrees (page 3, par [0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Linford with the teachings of Kim to incorporate the hydrophobic layer contact angle to be 140 degrees because the Applicant has not disclosed that hydrophobic contract angle solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0009] is not a critical dimension since the use of the term “at least 90 degrees” implies that it also may not within that range. Moreover, it appears that Linford as modified would perform equally well with the contact angle being greater than 90 degrees. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Linford as modified to have the contact angle be 140 degrees because the contact angle does not appear to provide any unexpected results.
	Regarding claims 11 and 17, Linford as modified discloses the elements of the claimed invention as stated above in claims 9 and 15, but does not explicitly disclose the hydrophobic layer has a thickness of at least 400 nm.
	Kim further teaches the thickness of the hydrophobic layer is 100 nm (page 1, par [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linford to incorporate the thickness of the hydrophobic  to be at least 400 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical range since the use of the term “may be” implies that it also may not within that range. Moreover, it appears that Linford as modified would perform equally well with the thickness of the hydrophobic layer being 100 nm. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the hydrophobic layer of Linford to be at least 400 nm because the thickness of the hydrophobic layer does not appear to provide any unexpected results.
	Regarding claims 12 and 18, Linford as modified discloses the elements of the claimed invention as stated above in claims 9 and 15, but does not explicitly disclose the hydrophobic layer has a thickness of 1600 nm.
	Kim further teaches the thickness of the hydrophobic layer is 100 nm (page 1, par [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linford to incorporate the thickness of the hydrophobic  to be 1600 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical range since the use of the term “may be” implies that it also may not within that range. Moreover, it appears that Linford as modified would perform equally well with the thickness of the hydrophobic layer being 100 nm. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the hydrophobic layer of Linford to be 1600 nm because the thickness of the hydrophobic layer does not appear to provide any unexpected results.
	Regarding claims 13 and 19, Linford as modified discloses the elements of the claimed invention as stated above in claims 9 and 15, but does not explicitly disclose the hydrophobic layer has a thickness between 400 nm and 1600 nm.
	Kim further teaches the thickness of the hydrophobic layer is 100 nm (page 1, par [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linford to incorporate the thickness of the hydrophobic  to be between 400 nm and 1600 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical range since the use of the term “may range” implies that it also may not within that range. Moreover, it appears that Linford as modified would perform equally well with the thickness of the hydrophobic layer being 100 nm. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the hydrophobic layer of Linford to be between 400 nm and 1600 nm because the thickness of the hydrophobic layer does not appear to provide any unexpected results.
	Regarding claims 14 and 20, Linford as modified further discloses the component of claim 11, wherein the hydrophobic layer contact angle between 90 and about 140 degrees when the fluid contacts a portion of the inner surface or the disk shaped body (Kim, page 3, par [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723